UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


CHRISTINE SARACENI,

                                      Plaintiff,

        v.                                                          Civil No.: 19-CV-1 152

M&T BANK CORPORATION,

                                       Defendant.



                      DECLARATION OF JANE M. HARRINGTON

               I, Jane M. Harrington, under penalty of perjury and pursuant to 28 U.S.C. § 1746,

declare as follows:


               1.       I am the Administrative Vice President and Reverse Mortgage Sales

Manager for M&T Bank Corporation. The purpose of this declaration is to present the Court

with facts related to the pending motions for preliminary injunction and to seal M&T records.




               2.      I worked with Christine Saraceni for the full length of her employment at

M&T. I trained Ms. Saraceni when she first began at M&T in the Reverse Mortgage

Department. Ms. Saraceni reported directly to me from 2010 until her last day at M&T.




              3.       A Reverse Mortgage Department consists of loan officers who assist

senior homeowners by issuing them reverse loans, allowing the borrower to access their home’s
equity, using the home as collateral. The homeowner gains access to the equity in his or her

home in order to supplement retirement income without payments.




               4.      Whenever a new employee would join the bank, M&T would ask the

employee to prepare a mailing list for people she would like to inform of her new employment.

M&T would use the list to send out “Look Who Joined” postcards to the employee’s family and

friends, notifying them of the person’s new employment.




               5.      This past June, M&T decided to close the Reserve Mortgage Sales

Department. This resulted in the exiting of the full sales department and its employees,

including Ms. Saraceni. The members of our department were notified of this decision on June

26, 2019 and informed that their last working day would be July 26, 2019. Employees were

reminded of their responsibilities to adhere to M&T policies and that they were not to take

customer information out of M&T.




               6.     On July 24, I received an email notification from M&T’s Cybersecurity

Risk Management Team stating that an exception to a Cybersecurity Standard had been

requested. The notification directed me to log into the application “to decision” the request. The

email concluded by stating the following: “Remember, this is a request to make an exception to a

standard that is designed to protect the Bank and its customers. Prior to approval, please ensure

                                               -2-
there are documented controls in place to mitigate the risk of the exception.” A copy of this

email correspondence is attached as Exhibit A.




               7.      I had never seen a request like this before. When I opened the application,

I saw that the request was made by Ms. Saraceni. Ms. Saraceni wrote that she “[u]nderstand[s]

this is a security exception, and will use responsibly. Only need to transfer photos, will not

transfer other file types.” A screenshot of this request is attached as Exhibit B.




               8.      1 sent an email to Ms. Saraceni the next morning, July 25, inquiring about

the security exception I had received from her. I explained that I was unsure as to what she was

looking for and asked her to call me to discuss. Ms. Saraceni did not respond. A copy of this

email correspondence is attached as Exhibit C.




               9.      Also on the morning of July 25, I sent an email to all the employees in the

department, including Ms. Saraceni, with a few wrap up items to keep in mind. I reminded the

employees they were not to take any of our electronic tools or job aides with them, as those are

property of M&T, and secondly, I reiterated, “[y]ou can’t email yourself any of your client info,

or M&T materials.” A copy of my email reminder is attached as Exhibit D.


               10.    I then contacted Ruth DeVeronica, an administrative assistant in our

Rochester office who typically handled Ms. Saraceni’s technology issues, to ask about the
                                               -3-
security exemption request I had received from her. Ms. DeVeronica did not know anything

about it.


               11.     I decided to contact Meghan Frank, a Vice President and Senior Employee

Relations Specialist in the Human Resources Department. I forwarded the exception request

message to Ms. Frank. I stated that I was unsure of what Ms. Saraceni was trying to do and I

was concerned she may be taking information. Exhibit A.


               12.     Ms. Frank asked me to reach out to Ms. Saraceni to better understand what

she was trying to accomplish. Exhibit A.


               13.     Ms. Saraceni ultimately left me a message saying I should forget about the

security exception request because she had gotten what she needed.


               14.     I reported this back to Ms. F rank, who thanked me for letting her know

and told me she would look into the matter.


               15.     I have been informed of the list of documents Ms. Saraceni sent to herself

and to her husband in the days leading up to her departure. One of the documents Ms. Saraceni

sent her husband was a document I had created. “Reverse Mortgage           —   Information   —   contact

list.pdf,” a resource for my loan officers to give to their branches and non-branch bank partners

to provide them a resource path to assist their customers. This document was not authored by

Ms. Saraceni nor was it hers to distribute outside of M&T. A copy of the email Ms. Saraceni

sends with the file “Reverse Mortgage   —   Information   —   contact list.pdf’ is attached as Exhibit E.
                  16.    Ms. Saraceni also sent herself the document titled “June 2019 Chairman’s

Club   —   Reverse.xlsx” a highly confidential M&T document that contains financial data on the

individual performance of the reserve loan officers as well as the performance of the total

department. It was not distributed in June 2019 to the Reverse Mortgage Department. I know

this because I would have been the one to distribute it, and I did not. I cannot conceive of how

Ms. Saraceni obtained this list. It was created for internal purposes. The data revealed about the

sales volumes and performance of the Reverse Department and of Ms. Saraceni’s colleagues is

confidential and is not for distribution outside of bank employees, and when it is distributed

internally (which this one was not), it is not distributed widely. This information is never made

public or to be transmitted out of M&T. A copy of the email Ms. Saraceni sends with the file

“June 2019 Chairman’s Club      —   Reverse.xlsx” is attached as Exhibit F.




                  17.    The document “Top Firms Database for Mail merging     —   use this

one.xlsx,” which Ms. Saraceni sent to her husband, is also highly proprietary. It contains sheets

called Top Brokerage Firms; Top CPA Firms; Top Law Firms; and Top Money Managers. This

is a strategic M&T document. This document and its contents were developed in the course of

employment at M&T by other M&T employees on M&T systems. They are confidential bank

documents used as a roadmap for leadership in making strategic decisions about various

branches and bank partnerships. It is a compilation of information gathered over time. A copy

of the email Ms. Saraceni sends with the file “Top firms Database for Mail merging      —     use this

one.xlsx,” is attached as Exhibit G.



                                                  -5-
                      18.            According to the email transmission, Ms. Saraceni sent the Top Firms

Database to her husband as well. This is a strategic M&T doóument that Ms. Saraceni has sent

to a competitor. The public release of any of these documents would cause competitive damage

to M&T because competitors would have a shortcut to M&T information that ha been

developed over time, like the Database of top &ms, andby revealing sales information and

concentrations, like the Chairman’s Club document Neither were ever intended for distribution

or exposure outside of M&T.


Dated:                October$, 2019




                                                            -6-


002000.11239 Litigation 15263093v1
EXHIBIT A
Message
From:            Harrington, Jane Uharrington@mtb.com]
Sent:            7/25/2019 10:38:54 AM
To:              Frank, Meghan [mmfrank@mtb.com]
CC:              Buscaglia, Nick [nbuscagfia@mtbcomJ
Subject:         RE: Cybersecurity Standard Exception # EXC-210244 Pending Direct Manager Decision
                                                                 -




I emailed her and she is not contacting me back.




     vu         i,   the iinkc heIoi   ii’   /eun nee ahon i\ I Jc Rec’ise   i\   he     the

Link to theM &T Reverse page:
https ://www. mtb.com/m ortgages-loans/mortgages/reverse-mortgages

Link for the M & T reverse video only:

https://www.mtb.com/mortgages-Ioans/mortgages/reverse-mortgages/reverse-mortgage-right-for-me




Jane M. Harrington, CRMP
Administrative Vice President
Reverse Mortgage Sales Manager
NMLS# 475008
(716) 725-7227
Fax: (855) 705-2704

M&T Bank   -   ‘Understanding What’s Important”

Confidentiality Notice: This electronic mail transmission is intended for the use of the individual or entity to which it is
addressed and may contain confidential information belonging to the sender which is protected by privilege. If you are
not the intended recipient, you are hereby notified that any disclosure, copying, distribution, or the taking of any action in
reliance on the contents of this information is strictly prohibited. If you have received this transmission in error, please




                                                                                                                      MT0000001
notify the sender immediately by e-mail and delete the original
message. Thank you for your cooperation.




From: Frank, Meghan
Sent: Thursday, July 25, 2019 10:34 AM
To: Harrington, Jane
Cc: Buscaglia, Nick
Subject: RE: Cybersecurity Standard Exception # D(C-210244            -   Pending Direct Manager Decision

Hi Jane,

 am not familiar with this type of request. I have never had an exiting employee request this exception. I would
recommend reaching out to Chris to better understand what she is trying to accomplish.


From: Harrington, Jane
Sent: Thursday, July 25, 2019 10:32 AM
To: Frank, Meghan
Cc: Buscaglia, Nick
Subject: FW: Cybersecurity Standard Exception # EXC-210244 Pending Direct Manager Decision
                                                                  -




Importance: High

Not sure what Chris is trying to do.

We have no reason transfer “photo’s” we don’t have photo’s on the laptop.

We have many of the files that are PDF, my briefcase buddy. Those tools should never be taken. I created all those and I
am not taking the electronic files.

I am concerned that she is taking info, Should we do anything?




Can you call me



I ‘/eoe chck on the loith bc/ow to lenin once ohout zW Is Ih’;crce Ajor,vane                 701 COi0!S


Link to the M & T Reverse page:
https://www.mtb.com/mortgages-loans/mortgages/reverse-mortgages

Link for the M & T reverse video only:

https://www.mtb.com/mortgages-loans/mortgages/reverse-mortgages/reverse-mortgage-right-for-me




                                                                                                                   MT0000002
Jane M. Harrington, CRMP
Administrative Vice President
Reverse Mortgage Sales Manager
NMLS# 47500$
(716) 725-7227
Fax: ($55) 705-2704

M&T Bank “Understanding What’s Important”
           -




Confidentiality Notice: This electronic mail transmission is intended for the use of the individual or entity to which it is
addressed and may contain confidential information belonging to the sender which is protected by privilege. If you are
not the intended recipient, you are hereby notified that any disclosure, copying, distribution, or the taking of any action in
reliance on the contents of this information is strictly prohibited. If you have received this transmission in error, please
notify the sender immediately by e-mail and delete the original
message. Thank you for your cooperation.




From: Cybersecurity Exception Management
Sent: Wednesday, July 24, 2019 3:56 PM
To: Harrington, Jane
Subject: Cybersecurity Standard Exception # EXC-210244 Pending Direct Manager Decision
                                                             -




An exception to a Cybersecurity Standard was requested and requires your decision in the Policy
Exceptions Module of the eGRC Application.
EXC-21 0244

Please log into the eGRC Application at link to decision this request. Remember, this is a request to
make an exception to a standard that is designed to protect the Bank and its customers. Prior to
approval, please ensure there are documented controls in place to mitigate the risk of the exception.



                                                                                                                      MT0000003
For more information and Job Aids, visit the Exceptions to Corporate Technology And Cybersecurity
Standards page.

Thank you,
Cybetsecurity Risk Management Team




                                                                                            MT0000004
EXHIBIT B
Frenn      Cybecseciirfty Excepller UanagEmnt
                                                                                                                                 Sent   Wed 8/1412019 2n22 SM
To        •Harr4on, Jane


Snbect-   Rem:n2er- Cyb cuntStandard tnceçtion C E%C-210244   -   Pennlnq Dinect Mnaqer Ones   on
-
                                                 3                      4                           1            3           3    W




  An exception to a Cybersecurity Standard was requested and requires your decision in the Policy Exceptions Module of the eGRC
  Application. EXC-21 0244

 Please log into the eGRC Application at jjgjk to decision this request. Remember, this is a request to make an exception to a standard that is
 designed to protect the Bank and its customers. Prior to approval, please ensure there are documented controls in place to mitigate the risk
                                                                                                                                               of
 the exception.

  For more information and Job Aids, visit the Exceptions to Corporate Technoloqv And Cybersecurity Standards page.

 Thank you,
  Cvhprqpej intu Piqk kAnntncmpnt Tham




                                                                                                        CONFIDENTIAL                                            MT0000005
                  4
     twill I                IIJ
     H I                    II
ii
Is                    ii’ i                            I’
11       1            iii               JI liii I
         a’           jI’ I       iI        1111111!
I     ‘III            iii         V
I                     ii          I
*        I                                  I
                                  II.
                                                iiSI
I                     Ii           i
I
I        I                        I
                                  I
I             I
I
I
I        ‘I
I             I
I             a
$    I
              I
              I
              I
              a                         I
              I
              I
              I        II          Ilti’
                                   iiiri
              I                   1r1u
     I                            I11w
              I                   I
                                            I
                                  I
                                  I
              I
     teceytren      Deoia,aont

 , BtNtR.Ot INfOBMAUOOt
                                                t,.c      iAtaaerc J4at.GTON                                                                                                                                                                                       tietce tttr

                                            tttdtaaa           taea,                      -.      --           ,-.         Ut     ...    a-                                                                                                                       Ctitat Otte

                                                OceanIa Ov,ac._                                act.                U   .          Ua          a.



 0   tX((PTt(tN OOCLAOOUI)N

                                      E.aceptaaa ttacaeaapurt-          Pteoan pronide a desorVt.en of the requirement mtts.n Ike otanderd for which yet. are req.wste.g an eecoptten. Be as specific as yea can when doarrabiop aftot yea seed For tanetpte. t need ABC ACCeSS in order to perform XYZ fuitetee.s
                                                                        Net, idttatatier PhotOc

 If this Boceptiow          opyiaes   to specific Bevitaf,). Itck en the look op to odd the Deo.oa,) that the eacspt.an okonpe, woeld appty to

       Oetkesfsf In Scope


       N    tecoaata toted
                                          N.amlaer aal tejlta%

                                                Otoalit   -    stop-a If    thin Eoccpttoo oppttet to opecaf cc                 LIner(s), click on the look tap to odd the User(s) lhst IBis access wwold apply to
                                                                                L                                           ,ta



                                                                       • rf poe ac-a                   to   ao.o   the beetoc/Uter       at Scope        look op f acid(s) plate eaploit who a. ahat than eecopttonsppluio to
                                                                        Old   Per Ctieeaaa

                               Naarnbe     at     rraa    it   tattac tat NOT COUNT itt ateaca’ at itt tetatnlrlea Utratal Lest alp F c-Itt Only roots alteat act dat Saopetnit I tad I atitatuitetre                           alallenol Sr p. lenas pltitatc-nlet Sr


                 10511 Iditand an at Ilet           1 tttptaao          2
                                      tooaaacoe     at    lir.itaaaa   Prcotde detail ott why this cocepton is nec0050ry and hew it will opocifteolty opply to enoblasg as eppliconite to fottettoit or the titer to complete jab denies/role roquarementts.
                                                                        dined   Ii   be aide It ltaaa fee panacea teICteOto             itt


                                                                       Lint the controls an place or measures that will be cited to reduce lIce risk of mt tteo,it.g the stwtdard. Plato reottcmbor that yost ore oslo.,9 the bank To ntoke an                                     eoceptaott   to a olattdord that is deot9ned to protect the bark and   Its   000toanoco Be a, description as
                                                               ad      pooahle with what chache and hatoeeoa at11 ho in pieCC to caere that the nok to tenacanoad. WA° or low Riok to net an accoptelale niotic mitigation control,
                                                                        UtaleattiCIl stat        IN’S N at    accary ttdedcattt. COO          WI   Ott   ataponantly. Oct caned arc tWadlat phatist a net traItOr. taller lIt types
           tacit1    acts   alacal-rea.   alt    a-a a- .aaacaa 010cr




0 LXCOPTatN OEQUE5T ATTACHUENTI

                                                                                                                                                                                                                                                                                                                  010,0 tate
ta tn-leeds    000tt




o SUBMIStsQN StCTtON



                                   itaatc.ca. Saalaaraacaaen 5utraaai                                                                                                                                                                                             Subanat td,ole 7i24a2019




                                                                                                                                                                                                        CONFIDENTIAL                                                                                                                                                          MT0000007
EXHIBIT C
Message
From:           Harrington, Jane harrington@mtb.comj
Sent:           7/25/2019 7:01:40 AM
To:             Saraceni, Christine [CSARACENI@mtb.com]
Subject:        2 items i need


Chris,

I got a security exception for you to transfer photos? I am not sure what that is, we don’t have photo’s on our
computers?

Also, I don’t have your personal email.

Give me a call to discuss.


l’Ltt? c//C/C 011 1/10 lnik. nC/OW 10 loam   aitc at/on!   :i&   l’, ifCYC11C   )J1t1LC for /011/lOIS


Link to the M & I Reverse page:
https://wwwmtbcom/mortgagesioans/mortgages/reverse-mortgages

Link for the M & T reverse video only:

https://www.mtbcom/mortgages-loans/mortgages/reverse-mortgages/reverse-mortgage-right-for-me




Jane M. Harrington, CRMP
Administrative Vice President
Reverse Mortgage Sales Manager
NMLS4 475008
(716) 725-7227
Fax: (855) 705-2704

M&T Bank   -   Understanding What’s Important”




                                                                                                                  MT0000095
Confidentiality Notice: This electronic mail transmission is intended for the use of the individual or entity to which it is
addressed and may contain confidential information belonging to the sender which is protected by privilege. If you are
not the intended recipient, you are hereby notified that any disclosure, copying, distribution, or the taking of any action in
reliance on the contents of this information is strictly prohibited. If you have received this transmission in error, please
notify the sender immediately by e-mail and delete the original
message. Thank you for your cooperation.




                                                                                                                      MT0000096
EXHIBIT B
Message
From:            Saraceni, Christine [CSARACEN I @mtb.coml
Sent:            7/25/2019 9:06:24 AM
To:              Harrington, Jane [jharrington@mtb.com]
Subject:         Re: please review


Cantinore27gmail corn    .




cccS
Pathstone



From: Harrington, Jane jharringtonmtb.corn>
Date: July 25, 2019 at 8:59:16 AM EDT
To: Cappello, Joseph <jcappellomtb.com>, DeNardo. Evan <edenardo@mtb.com>, Donner, Beth
<BCDONNER@mtb.com>, Downs, Dick <RDOWNS@mtb.com>, Farrell, Patti <prnfarrell@rntb.com>,
Hafflngton, Jane <jharringtonmtb.com>, Hoover, Bob <rhoover@mtb.com>, Jerome, John
<jjeromemtb.com>, Saraceni, Christine <CSARACENT@mtb.com>, Strauss, Steve <sstrauss@rntb.com>,
Wilson, Bob <RDWILSON@mtb.com>, Zambrano, Dan <dzambrano@mtb.com>
Subject: please review

Everyone,

A couple items to keep in mind.

    1.     You can’t take any of the briefcase buddy/G: drive tools or job aids with you. Those are property of M&T
    2.     You can’t email yourself any of your client info, or M&T materials


           Can you provide me the names of the local counselors as I will be calling them to officially let them know M&T is
           no longer in the business.

           I will be sending an email to you all at M&T email and your personal email address if you have provided this
           morning.

    seL ‘ A                     o I t1l1,H IL thnit ‘ / 1/ cl Alo,i                    ,    sn   is
Link to the M & T Reverse page:
https://www.mtbcom/mortgages-loans/mortgages/reverse-mortgages

Link for the M & I reverse video only:

https://www,mtb.com/mortgages-loans/mortgages/reverse-mortgages/reverse-mortgage-right-for..me




                                                       CONFIDENTIAL                                                 MT0000097
Jane M. Harrington, CRMP
Administrative Vice President
Reverse Mortgage Sales Manager
NMLS# 47500$
(716) 725-7227
Fax: (855) 705-2704

M&T Bank   -   Understanding What’s Important”

Confidentiality Notice: This electronic mail transmission is intended for the use of the individual or entity to which it is
addressed and may contain confidential information belonging to the sender which is protected by privilege. If you are
not the intended recipient, you are hereby notified that any disclosure, copying, distribution, or the taking of any action in
reliance on the contents of this information is strictly prohibited. If you have received this transmission in error, please
notify the sender immediately by e-mail and delete the original
message. Thank you for your cooperation.




                                                      CON Fl DENTIAL                                                  MT0000098
EXHIBIT E
Message
From:        Saraceni, Christine [/O=EXCHANGEPROD/OU=EXCHANGE ADMINISTRATIVE GROUP
             (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=EMTGCSXJ
Sent:        7/25/2019 10:52:39 AM
To:          isaraceni@primelending.com
Attachments: Reverse Mortgage Information -contact ist.pdf
                                -




Chris Saraceni
Banking Officer/M&T Bank
Reverse Mortgage Specialist
NY7-ROC6-Mailcode
M&T Bank at 3 City Center
Mortgage Division, Suite 600
Rochester, NY 14604
585-409-0392 Cell 855-718-6981 FAX
NMLS# 474731




cFfease c&on the Fuzj fiethw to &am more a6out                 1’s cRçverse 31ortgagefor seniors
Link to the M & T Reverse page:
https://wwwmtb.com/m ortgages-loans/mortgages/reverse-mo rtgages



Link for the M & T reverse video oniy:
https://www.mtb.com/mortgages-loans/mortgages/reverse-mortgages/reverse-mortgage-right-for-me



“If you choose not to receive e-mail from M&T Bank, or its affiliates, please let me know by responding to this e-mail or
notifying me in writing at the address listed above”




                                                    CONFIDENTIAL                                                  MTflflflflflQ
M&FBank
Reverse Mortgage Department

                     26th
As of Friday, July           M&T will no longer be actively in the reverse mortgage business.

To help you assist any of your clients, please refer to the following information that may be helpful to
them.

As the manager of the department, I will be remaining until December 6th and will be able to provide
support with clients currently in application, or clients that have already secured a reverse mortgage.

I can be reached at 716-725-7227, or jharrington@mtb.com

Additional Resources for your reference:

For Clients with Servicing Questions on an Existing Reverse Mortgage:
Clients with questions regarding the servicing of their existing reverse mortgage should review their
monthly statement for the name and contact information of their servicer. Clients who recently
originated a reverse mortgage likely will be serviced by one of the following servicers:

    •   Sun West 800-345-7884, select option 4
                         —




    •   RMF (Reverse Mortgage Funding), 866-654-0020
    •   FAR (Finance America Reverse), 866-654-0020
    •   RMS (Reverse Mortgage Solutions), 877-774-1419

If the loans were from some time ago, their servicer could have changed. The client should review their
current monthly account statement for the most accurate reflection of the servicer.

For Clients Interested in Originating a Reverse Mortgage:

Please assist clients in the following ways to help them find a quality reverse mortgage lender.

    •    National Reverse Mortgage Lender Consumer site has very informative website that includes a
                                                                    —




         “Find a Lender” option by state, at www.reversemortgage.org

    For the lenders below, each manager listed can identify the local sales person on their team for the
    client to contact:

    •    RMF Vanessa White Regional Reverse East Coast Manager 201-232-8884
                 -                     -                                        -




    •    FAR Scott Norman Reverse Retail Manager for all States 512-423-4545
             -                     -                                        -




    •    CrossCountry Susan Pomfret SVP of Reverse Mortgage 401-595-7300
                             -               -                          -




    •    Norcom John Luddy SVP of Reverse Mortgage 860-883-6783
                     -                 -                        -




Over the next several weeks, many of our experienced reverse loan officers will be landing at new
companies in reverse mortgage roles. They will also be reaching out to you to discuss assisting you and
future customers with their needs.

Thank you,
Jane Harrington
M&T Reverse Mortgage Manager / Admin. VP




                                                   CONFIDENTIAL                                            MT0000100
EXHIBIT F
Message
From:          Saraceni, Christine [/OEXCHANGEPROD/OUtEXCHANGE ADMINISTRATIVE GROUP
               (FYDI BOHF23SPDL fl/CN=RECIPI ENTS/CN=EMTGCSXI
Sent:          7/25/2019 10:49:40 AM
To:            cantinore27@gmaii.com
Subject:       Chairmans 2019-June
Attachments:   Copy of June Chairmans Club Reverse.xlsx
                                          -




Chris Saraceni
Banking Officer/M&T Bank
Reverse Mortgage Specialist
NY7-ROC6-Mailcode
M&T Bank at 3 City Center
Mortgage Division, Suite 600
Rochester, NY 14604
585-409-0392 Cell 855-718-6981 FAX
NMLS# 474731




fF1ea.ce ct1th,,on the &j t5e&w to tan more a6out .MTs Rverse 9ortgagefr seniors
Link to the M & T Reverse page:
https://wwwmtb.com/mortgages-loans/mortgages/reverse-mortgages



Link for the M & T reverse video only:
https://www.mtbcom/mortgages-loans/mortgages/reverse-mortgages/reverse-mortgage-right-for-me



“If you choose not to receive e-mail from M&T Bank, or its affiliates, please let me know by responding to this e-mail or
notifying me in writing at the address listed above”




                                                                                                                  MT0000042
Exhibit Subject
  to M&T’s
Motion to Seal
EXHIBIT G
Message
From:          Saraceni, Christine [/O=EXCHANGEPROD/OU=EXCHANGE ADMINISTRATIVE GROUP
               fFYDI BOHF23SPDLT)/CN=RECIPIENTS/CN=EMTGCSXI
Sent:        7/24/2019 4:26:22 PM
To:          ca nti nore27 @g ma .com
CC:          jsaraceni@primelending.com
Subject:     Database
Attachments: Top firms Database for Mail merging--Use this one.xlsx




Chris Saraceni
Banking Officer/M&T Bank
Reverse Mortgage Specialist
NY7-ROC6-M ailcode
M&T Bank at 3 City Center
Mortgage Division, Suite 600
Rochester, NY 14604
585-409-0392 Cell 855-718-6981 FAX
NMLS# 474731




LP&ase c&ipn the tm€j 6e&w to (tam more a6out !3kTs verse oftgageforsenio1c
Link to the M & T Reverse page:
https://www.mtb.com/mortgages-loans/mortgages/reverse-mortgages



Link for the M & P reverse video only:
https://www.mtb.com/mortgages-loans/mortgages/reverse-mortgages/reverse-mortgage-right-for-me



“If you choose not to receive e-mail from M&T Bank, or its affiliates, please let me know by responding to this e-mail or
notifying me in writing at the address listed above”




                                                                                                                  MT000001 9
Exhibit Subject
  to M&T’s
Motion to Seal
